IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40441
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

DERRICK MARKEIST WILLIAMS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:95-CR-36-41
                        - - - - - - - - - -
                         February 14, 1997

Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     Derrick Markeist Williams appeals his guilty-plea conviction

for using or carrying a firearm in relation to a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1).   Williams argues

that there is no factual basis for the plea in light of the

Supreme Court’s decision in Bailey v. United States, 116 S. Ct.

501 (1995).

     Assuming that the Bailey decision renders the facts adduced

at the plea hearing insufficient to support Williams’s “use” of

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40441
                               - 2 -

the firearm, we conclude that sufficient facts were adduced to

support Williams’s “carrying” of the firearm in violation of the

statute.   See United States v. Rivas, 85 F.3d 193, 195 (5th

Cir.), cert. denied, 117 S. Ct. 593 (1996).   The judgment of the

district court is AFFIRMED.